                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                              :

                v.                                    :      CRIMINAL NO. 11-420-01

ALI CHARAF DAMACHE,                                   :
     a/k/a ATheblackflag@

                     GOVERNMENT'S SENTENCING MEMORANDUM

I.     Introduction

               On July 23, 2018, the defendant pled guilty to Count One of the Superseding

Indictment, charging him with conspiracy to provide material support to terrorists in violation of

18 U.S.C. § 2339A. During his plea colloquy, the defendant admitted that he participated in a

conspiracy to provide material support and resources to terrorists, knowing and intending that

such material support and resources were to be used in preparation for and in carrying out a

conspiracy to kill, kidnap, maim, or injure persons or damage property in a foreign country.

               The defendant entered his plea of guilty pursuant to an agreement under Rule

11(c)(1)(C), in which the parties agreed that the following specific sentence is the appropriate

disposition of this case: 180 months of imprisonment, accompanied by a Stipulated Judicial

Order of Removal pursuant to section 238(c)(5) of the Immigration and Nationality Act (INA), 8

U.S.C. § 1228(c)(5), together resulting in the defendant’s transfer without undue delay, upon

completion of the prison sentence, into immigration custody for uncontested removal from the

United States. The parties further agreed that, at the time of sentencing, the government would

move to dismiss Count Two, charging him with attempted identity theft to facilitate an act of

                                                -1-
international terrorism. In addition, the guilty plea agreement provides that, if the Court does not

impose the aforementioned sentence, then the defendant and the government have the right to

withdraw from the plea agreement and insist that the case proceed to trial.

               Damache is scheduled to be sentenced on October 30, 2018.

II.    History of this Case

               The sentencing of Ali Charaf Damache will bring to a close a prosecution that has

spanned more than nine years, including two criminal cases and six charging documents, four

defendants and five unnamed co-conspirators, multiple coordinated international arrests and two

extradition applications, and which forever changed the way law enforcement and the public

perceived the use of U.S. women and children as would-be terrorists.

               This prosecution began in October 2009 with the arrest on a Complaint of U.S.

citizen (and E.D. Pa. resident) Colleen R. LaRose, a/k/a “JihadJane,” upon her return to the

United States after attempts to train with a terrorist cell in Europe had progressed more slowly

than she had expected. On March 4, 2010, a grand jury indicted LaRose with conspiracy to

provide material support to terrorists, among other crimes. One month later, on April 1, 2010,

the grand jury issued a superseding indictment adding U.S. citizen (and Colorado resident) Jamie

Paulin Ramirez as a defendant. Both charging documents described CC #2, “a resident of a

Western European country,” as the individual who enticed LaRose and Ramirez to travel

overseas to live and train with jihadists.

               On November 26, 2010, the United States issued a Complaint and Arrest Warrant

against Ali Charaf Damache, followed by an indictment on July 28, 2011, identifying Damache

as the aforementioned CC #2, and charging him with devising and organizing a violent-jihad


                                                -2-
organization consisting of men and women from Europe and the United States, some of whom

would travel to South Asia for explosives training and return to Europe to wage violent jihad.

Later that year, on October 20, 2011, the grand jury returned a superseding indictment adding

young U.S. resident Mohammad Hassan Khalid to the charged conspiracy for his role recruiting

men and women to join the conspiracy, among other conduct.

       A.      Colleen R. LaRose, a/k/a “JihadJane”

               As stated by the government in its sentencing memorandum regarding Colleen

LaRose:

               In 2007, Colleen R. LaRose was a lonely and isolated woman. Her live-in
       boyfriend traveled much of the time, her only sibling lived halfway across the country,
       and she had few friends. Bored with her life, LaRose turned to the Internet for distraction
       and, ultimately, personal transformation. By mid-2008, she had managed to align herself
       with violent terrorists who valued her ability and persistence as their online predator, or
       “hunter.” In this role, LaRose spent most of her waking hours working obsessively on her
       computer to identify, communicate with, recruit, and bring together violent jihadists.

               LaRose became well known in her new extremist community as an aggressive
       hard-working force, and her American background and appearance rendered her highly
       valuable to terrorists looking to attack Europe and the United States. In fact, LaRose
       earned praise and attention from terrorists in Europe and South Asia, one of whom
       ultimately tasked her with an assassination assignment in Sweden. LaRose proudly
       accepted this assignment, viewing it as an honor, and she thus underwent a second
       transformation from online extremist to real-world assassin. She located her target in
       Sweden and then traveled to Europe to [live with Ali Charaf Damache and] put her plan
       into action. Along the way, LaRose lied to the FBI, removed and concealed her computer
       hard drive, and stole her boyfriend’s U.S. passport for an overseas terrorist associate who
       needed to travel.

In January 2014, the Court sentenced Colleen R. LaRose to 10 years of incarceration for her role

in this conspiracy.




                                               -3-
      B.     Jamie Paulin Ramirez

             As stated by the government in its sentencing memorandum regarding Jamie

Paulin Ramirez:

              In 2009, Jamie Paulin Ramirez swiftly and secretly packed up her life in Colorado
      and moved overseas without telling family or friends, determined to marry an Algerian
      man living in Ireland whom she had never met. This man – named Ali Charaf Damache
      – was actively recruiting and organizing a group of violent jihadists to execute attacks in
      Europe. Damache and his associates were truly dangerous people, motivated by hate and
      prejudice and a desire to exact revenge on non-believers. Damache was also meticulous
      in his planning; he made arrangements to meet up with an Al Qaeda explosives expert in
      South Asia for training, and he aggressively recruited supporters online who filled
      specific needs of his terrorist organization.

             In mid-2009, Damache was searching for women who could travel freely around
      the West, and Americans Colleen R. LaRose and Jamie Paulin Ramirez were highly
      valuable recruits to him. He thus helped place LaRose with supporters when she arrived
      in Europe, and he encouraged Ramirez to travel to Ireland to become his wife.

              It was no coincidence that Ramirez connected with Damache and LaRose.
      Ramirez came to their attention because her online postings and correspondence revealed
      her support for violent jihad. And her blonde-haired, blue-eyed appearance allowed her
      to travel without arousing suspicion, thus making her particularly valuable to Damache.
      Ramirez also expressed a clear desire to travel and connect with other extremists. (When
      LaRose described her intended destination as “a training camp as well as a home,”
      Ramirez responded that she would “love to go over there.”) By the time Ramirez
      traveled to join Damache in Ireland, she knew and intended that her travel and presence
      overseas would provide material support to Damache’s terrorist conspiracy.

             ….

              Even more shocking is the fact that Ramirez had a young son whom she brought
      to Ireland with her. She ripped her son away from family and friends without allowing
      him to say goodbye, changed his name, and handed him over to Damache for training in
      the ways of violent jihad. By Ramirez’s own account, Damache hit her son, pinched him,
      intimidated him, and took him to the park for physical training that scared him.
      Meanwhile, Ramirez proudly videotaped her son talking with her about his desire to
      shoot “kuffar” [non-believers]. 1



1     The government played this brief video for the Court during the Ramirez sentencing.

                                              -4-
In January 2014, the Court sentenced Jamie Paulin Ramirez to eight years of incarceration for

her role in this conspiracy.

       C.      Mohammad Hassan Khalid

               As stated by the government in its sentencing memorandum regarding

Mohammad Hassan Khalid:

               In the Summer of 2009, Mohammad Hassan Khalid was living a double life. To
       those around him, he appeared to be a polite and studious 15-year-old whose parents
       moved to the United States from Pakistan to give him a better life. However, in the
       anonymous world of online communications, Khalid was AAbdul Ba=aree >Abd Al-
       Rahman Al-Hassan Al-Afghani Al-Junoobi W=at-Emiratee,@ a tireless soldier for violent
       jihad. In this role, Khalid worked late into the night on his computer, translating
       extremist online postings and organizing a terrorist cell.

               Despite Khalid’s young age, his intelligence and eloquence earned him the respect
       and admiration of his online associates, thus allowing him to engage in broad and
       aggressive online plan-making with his terrorist contacts. He helped E.D. Pa. terrorism
       defendant Ali Charaf Damache recruit violent jihadists and help assemble a terrorist cell
       that planned to train with Al Qaeda and execute attacks in the West. He helped E.D. Pa.
       terrorism defendant Colleen R. LaRose destroy and hide evidence from the FBI, and raise
       funds to support her terrorist associates overseas. And he worked tirelessly with W.D.
       Pa. defendant Emerson Begolly and W.D. Mi. defendant Reed Stanley Berry, translating
       violent jihad videos from Urdu to English and posting them online in order to incite
       others to violent jihad.

               For more than two years, the defendant was consumed by a desire to support
       violent jihad. Not even a series of visits from the FBI deterred him. To the contrary,
       Khalid simply obtained a new computer, hacked into a third party’s internet connection,
       and started up his activity once again. Further, when Khalid learned that he had been
       referenced as an unindicted coconspirator in the U.S. v. LaRose indictment (E.D. Pa.
       Criminal No. 10-123), he boasted about it to strengthen his bona fides among his online
       associates.

In April 2014, the Court sentenced Mohammad Hassan Khalid to five years of incarceration for

his role in this conspiracy.




                                              -5-
       D.      Ali Charaf Damache

               The above three defendants all cooperated with the government against Ali

Charaf Damache. It was Damache who enticed LaRose and Ramirez to travel to Ireland to train

with him. It was Damache who expressed a willingness to die in order to keep LaRose safe on

her terrorist mission. It was Damache who trained Ramirez’s young son in the ways of violent

jihad. It was Damache who directed the recruiting efforts by Khalid. It was Damache who

coordinated explosives training for his conspirators with a “brother[] of AQ [Al Qaeda].” And it

was Damache who bragged that he was structuring his organization so that it divided into a

planning team, a research team, an action team, a recruitment team, and a finance team.

               Damache and the United States ultimately signed a plea agreement pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C), agreeing that the following specific sentence is

the appropriate disposition of this case: 180 months of imprisonment, accompanied by a

Stipulated Judicial Order of Removal pursuant to section 238(c)(5) of the Immigration and

Nationality Act (INA), 8 U.S.C. § 1228(c)(5), together resulting in the defendant’s transfer

without undue delay, upon completion of the prison sentence, into immigration custody for

uncontested removal from the United States. As explained below, this sentence would be an

appropriate resolution of this case as it recognizes the extreme seriousness of Damache’s

conduct, his role in this offense, his comparative culpability, his background, and the interest of

the United States in permanently barring his reentry into this country.




                                                -6-
III.   Sentencing Calculation

       A.      Statutory Maximum Sentence

               The Court may impose the following maximum sentence: 15 years

imprisonment, a lifetime of supervised release 2, a $250,000 fine, and a $100 special assessment.

In addition, the defendant is not a citizen of the United States, and deportation or removal from

the United States will be ordered as a result of conviction in this case. Finally, the defendant’s

supervised release may be revoked if its terms and conditions are violated, in which case the

original term of imprisonment may be increased by up to 2 years.

       B.      Sentencing Guidelines Calculation

               The government agrees with Probation that the following Sentencing Guidelines

calculation applies to Damache:

       Base Offense Level                             § 2M5.3                        26

       Offense involved provision of material
       support or resources with intent or
       knowledge that they were to be used to
       assist in a violent act.                       § 2M5.3(b)                     +2

       Offense was felony intended to promote
       federal crime of terrorism                     § 3A1.4                        +12

       Defendant was an organizer or leader of        § 3B1.1(a)                     +4
       criminal activity involving 5 or more
       participants

       Acceptance of Responsibility                   § 3E1.1                        -3

                               TOTAL OFFENSE LEVEL                                   41

2
  The parties’ Guilty Plea Agreement erroneously states that Damache is facing a maximum of
three years of supervised release. Although the length of Damache’s supervised release sentence
will likely be mooted by his removal from this country, the government stands by the plea
agreement and seeks a three-year period of supervised release.

                                                -7-
         Offense was felony intended to promote
         federal crime of terrorism                    ' 3A1.4(b)                     Category VI

                With an offense level of 41, and a Criminal History Category of VI, Damache

faces an advisory sentencing range of 360 – life. However, because Damache’s statutory

maximum sentence is capped at 15 years, his guideline range becomes 15 years, or 180 months

of incarceration.

IV.      A 15-Year Sentence of Incarceration Followed by Removal is the Appropriate
         Disposition of this Case

                The parties have agreed that a 15-year sentence of incarceration – the statutory

maximum – accompanied by a Stipulated Judicial Order of Removal is the appropriate

disposition of this case. Without a doubt, Damache’s offense conduct was gravely serious. His

criminal activities presented a very real danger to Westerners everywhere targeted by the

terrorist cell he was forming. Motivated by hate and prejudice, Damache identified violent

jihadists online and attempted to bring them together to train and execute terrorist attacks

throughout the West. He succeeded in bringing two American women and one juvenile

American male to Ireland, and he actually began training the young male. He made

arrangements to receive a U.S. passport stolen by LaRose for a terrorist “brother” who needed to

travel, all while she plotted and traveled to kill a Swedish resident in furtherance of the extremist

cause.

                This plot was cut short not because these conspirators had second thoughts, but

rather because LaRose ultimately grew frustrated that her co-conspirators were not ready for

action and decided to return to the United States, where she was arrested. Nonetheless, the

aftermath of these crimes continue to this day. The stolen passport remains missing, and the life

                                                 -8-
of the intended victim of the murder plot outlined in the superseding indictment has been forever

changed. In an interview with U.S. law enforcement, the target of the murder plot explained that

it seemed to ignite other like-minded people. Several of his speaking engagements have been

canceled by the sponsors for security reasons. In addition, he was attacked during a lecture in

May 2010, and someone attempted arson at his home later that same year. He has learned to be

far more careful about his personal security at home and while traveling, and he expressed

sadness that those with whom he spends his time have become more fearful as well.

                 A 15-year sentence would not only recognize the seriousness of Damache’s

conduct, but it would also recognize his comparative culpability to his co-conspirators.

Damache was the individual responsible for recruiting and organizing and leading their terrorist

conspiracy, and his sentence should reflect this leadership role. In addition, the three co-

conspirators all received Motions for Downward Departure due to their cooperation against

Damache, resulting in sentences of 10 years (LaRose), 8 years (Ramirez), and 5 years (Khalid).

                 A 15-year sentence would also recognize the fact that this is not Damache’s first

conviction for hateful and threatening conduct impacting the United States. In 2010, Damache

sustained a conviction in Ireland for threatening a U.S. Muslim activist. For that conviction,

Damache spent just under three years in prison. In addition, a 15-year sentence would send an

important message in furtherance of general deterrence. A terrorist plot – even an unsuccessful

one – has ramifications that last far longer than the plot itself. The fear remains. The online

postings remain. The message of empowerment to other would-be terrorists remains. For this

reason, it is critical that Damache receive the statutory maximum sentence of 15 years

incarceration.


                                                 -9-
                 This 15-year plea is further in the interest of justice because it will allow the

government to conserve resources which otherwise would be spent litigating classified national

security matters pursuant to the Classified Information Procedures Act, and during a lengthy

complex trial.

                 Finally, a critical part of the proposed sentence involves the parties’ Joint Motion

for a Stipulated Judicial Order of Removal and the entry of a Stipulated Judicial Order of

Removal, which will not only result in Damache’s removal from this country without undue

delay after he completes his prison sentence, but it will render him permanently inadmissible to

the United States, thus protecting public safety even after Damache is released from prison.

V.     Stipulated Judicial Order of Removal

                 In accordance with and in furtherance of the parties’ guilty plea agreement, the

parties have signed and submitted a Joint Motion for Judicial Order of Removal, a Stipulated

Judicial Order of Removal, and a document entitled “Concurrence of U.S. Immigration and

Customs Enforcement in Stipulated Request for Judicial Removal,” signed by the Special Agent

in Charge, U.S. Immigration and Customs Enforcement, U.S. Department of Homeland Security.

The government asks that the Court sign the Stipulated Judicial Order of Removal at the time of

sentencing.




                                                  -10-
VI.    Conclusion

               For the aforementioned reasons, the government submits that a sentence of 15

years incarceration, accompanied by the Stipulated Judicial Order of Removal, as agreed upon in

the parties’ Guilty Plea Agreement, is the appropriate sentence in this case.


                                              Respectfully submitted,

                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              s/ Jennifer Arbittier Williams
                                              JENNIFER ARBITTIER WILLIAMS
                                              First Assistant United States Attorney

                                              SARAH M. WOLFE
                                              Assistant United States Attorney


                                              s/ Matthew F. Blue
                                              MATTHEW F. BLUE
                                              C. ALEXANDRA BOGLE
                                              Trial Attorneys
                                              Counterterrorism Section
                                              U.S. Department of Justice

Dated: October 23, 2018




                                               -11-
                                 CERTIFICATE OF SERVICE

              I hereby certify that on this date I caused a true and correct copy of the foregoing

 Sentencing Memorandum to be served by email upon counsel for defendant:



                                     Noah Gorson, Esquire
                                     Gorson & Gorson, P.C.
                                     1845 Walnut Street, Suite 1300
                                     Philadelphia, PA 19103


                                             /s Sarah M. Wolfe
                                             SARAH M. WOLFE
                                             Assistant United States Attorney


Date: October 23, 2018




                                              -12-
